Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a belt body made of polyurethane, does not reasonably provide enablement for a belt body made of polyurethane not including rubber.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The negative limitation "not including rubber" in line 11 of amended claim 1 is not supported in the original disclosure, see MPEP 2173.05(i). As such, claim 1 will be treated as previously presented in the prior office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasch (US 9091324 B2) in view of Yoshida et al (US 8871329 B2).
Regarding claim 1, Pasch teaches a resin belt (30) comprising:
a plurality of teeth (18) disposed at predetermined intervals along a longitudinal direction (Pasch, column 4 lines 25-32) of the belt running surface of a belt body (14) made of thermoplastic resin (Pasch, column 6 lines 33-35); and
	a cloth (cover 32) covering the teeth (Pasch, column 4 lines 25-30),
	wherein the cloth (32) is a woven cloth obtained by weaving (Pasch, column 4 lines 50-52); and
belt body (14) is made of polyurethane (Pasch, column 6 lines 33-35). 
Pasch further teaches that the cloth elongates more in the warp (circumferential) direction than in the weft (width) direction, as it is stated that the width of the fabric is made the same size or slightly larger than the size of the mold or the belt (Pasch, column 5 lines 2-41, column 9 lines 10-13, and column 10 lines 6-19), inherently not stretching width-wise, while stretching in the warp (circumferential) direction is necessary for processing reasons to facilitate the flow-through process in forming a belt (Pasch, column 6 lines 6-12). Therefore, Pasch teaches that the warp yarn is easier to elongate than the weft yarn.
	Pasch fails to teach that the woven cloth is obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn in the longitudinal direction of the belt and a fluorine resin fiber used as a weft yarn in a width direction of the belt, or that a percentage of the fluorine resin fiber exposed on a side of a cloth surface of the teeth is 50% or more per unit area, and a percentage of the fluorine resin fiber exposed on a side of a bonded surface with the belt body is 50% or less per unit area. 
	Yoshida et al, however, teaches a woven cloth (30) obtained by weaving a thermoplastic synthetic resin fiber used as a warp yarn (weft yarn 38) in the longitudinal direction (the terms weft and warp are switched, but characteristics and limitations are the same as the claimed invention)(Yoshida et al, column 5 lines 5-10 and column 7 line 51-column 8 line 9) of the belt and a fluorine resin fiber used as a weft yarn (warp yarn 40) in a width direction (see note regarding terms above)(Yoshida et al, column 5 lines 5-10 and column 7 line 51-column 8 line 9) of the belt. 
	Yoshida et al further teaches that a percentage of the fluorine resin fiber exposed on a side of a cloth surface (53) of the teeth is 50% or more per unit area (Yoshida et al, column 8 lines 1-9 and column 12 lines 1-23), and a percentage of the fluorine resin fiber exposed on a side of a bonded surface (32) with the belt body is 50% or less per unit area (Yoshida et al, column 12 lines 1-23). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cloth as taught by Yoshida et al with the belt as taught by Pasch, as the formation of the cloth component with the desired materials as taught by Yoshida et al results in less tooth damage due to abrasion and better adhesion between the cloth component and the belt body (Yoshida et al, column 15 lines 34-50). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover. 

Regarding claim 3, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Yoshida et al further teaches that the thermoplastic synthetic resin fiber is made of nylon and the fluorine resin fiber is made of tetrafluoroethylene-based resin (Yoshida et al, column 3 lines 32-52). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 4, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that it is known in the art that conventional belts have a tensile elongation of the cloth in a warp (circumferential) direction that is 20% or more and 60% or less (Pasch, column 6 lines 6-16). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 5, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body and the cloth are integrally formed with each other (Pasch, column 7-column 10). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 7, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches a trapezoidal-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an AT type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an AT type teeth surface part, as such standards are well known in the art.
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 9, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches an arc-shaped belt (Pasch, column 7 lines 1-3) where the cloth is integrally formed with the teeth surface (Pasch, column 7-column 10), but both Pasch and Yoshida et al fail to specifically teach that the cloth is integrally formed with a teeth surface part of an MA type teeth surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the belt have an MA type teeth surface part, as such standards are well known in the art.
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 10, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part of the belt (Pasch, column 7-column 10). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 11, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the cloth is integrally formed with a back face part and a teeth surface part of the belt (Pasch, column 7-column 10). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.

Regarding claim 12, Pasch and Yoshida et al teach the resin belt according to claim 1 disclosed above, and Pasch further teaches that the belt body contains, as a core wire (46), at least one selected from a steel wire, a stainless steel wire, an aramid fiber, a glass fiber, a carbon fiber, a nylon fiber, a polyester fiber, or a polyparaphenylene benzoxazole (PBO) fiber (Pasch, column 6 lines 50-60). 
	Yoshida et al and Pasch are considered analogous to the claimed invention as both pertain to the composition and design of a toothed belt having a cloth tooth cover.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. The newly added and combined components of claim 1 still fail to make the claim novel, as both of the prior arts cited in the previous office action still read on the claims. Both Yoshida and Pasch teach that it is desirable for the belt, and the cloth formed on it, to have good elongation and flexibility within certain limits, and both also teach that a plurality of cloth configurations and materials may be used to achieve this goal. It would take only basic testing by one having ordinary skill in the art to find the best belt cloth configuration, such as the warp yarns being easier to elongate than the weft yarns, to optimize the stretching characteristics of the belt, as Pasch teaches that the cloth needs to stretch longitudinally to facilitate belt formation and bonding to the belt material. See Yoshida column 7 lines 50-54 where it is taught that the longitudinal fibers consist of nylon fiber and lateral fibers consisting of fluorine fibers. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, the fact that Yoshida discloses a belt made not of polyurethane but rather of rubber is immaterial, as Pasch teaches a belt body made of thermoplastic (polyurethane) resin, and the rejection is based on the combination of Pasch and Yoshida, wherein Pasch teaches the belt body and Yoshida teaches the cloth. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pasch teaches the optimal characteristics of the belt body and suggests the use of any suitable cloth; Yoshida teaches the optimal cloth materials and configuration that, in combination with Pasch, would produce a belt with desirable and optimal properties.
The applicant’s argument that there is no suggestion or motivation to use a fluorine resin fiber and nylon fiber as a weft and warp yarn, respectively, by Yoshida, is not persuasive. Regardless of motivation, Yoshida teaches the claimed structure and composition of the warp and weft fibers when such an arrangement produces the desired qualities in the belt; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It would just take simple testing by one having ordinary skill in the art to find that the fluorine resin fiber would function best as a weft yarn and a nylon fiber as a warp yarn when it is desired that the cloth elongates primarily in the longitudinal direction. The need for the nylon warp fiber and fluorine resin weft fiber is suggested in Pasch, where it is stated that the fabric should have significantly more stretch in the longitudinal direction to effectively form the belt (Pasch, columns 5-6). See Yoshida column 7 lines 50-54 where it is specifically taught that the warp yarns (weft yarns 38) consist of nylon fiber and the weft yarns (warp yarns 40) consist of fluorine fibers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duke, Jr. et al (US 10018248 B2), Newsome (US 9599189 B2), Wu et al (US 2011/0003659).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/E.R.K./Examiner, Art Unit 3651